Order filed May 19, 2015




                                      In The

                    Fourteenth Court of Appeals
                            NO. 14-15-00349-CV
                   IN THE INTEREST OF T.E.A., A CHILD


                    On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-23159

                                   ORDER

      The notice of appeal in this case was filed April 13, 2015. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before June 3, 2015. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM